


EXHIBIT 10.1
SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND LIMITED CONSENT
This Seventh Amendment to Second Amended and Restated Credit Agreement and
Limited Consent (this “Amendment”) is dated as of April 5, 2013 but is effective
as of the Seventh Amendment Effective Date (as defined below), and is by and
among Clayton Williams Energy, Inc., a Delaware corporation (the “Borrower”),
certain Subsidiaries of the Borrower as Guarantors, the Lenders party hereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless the context otherwise requires or
unless otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
entered into that certain Second Amended and Restated Credit Agreement dated as
of November 29, 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in accordance with that certain Proposal Letter, dated as of March 4,
2013 (the “Proposal Letter”), by and between a financial partner previously
disclosed to the Lenders (the “JV Partner”) and the Borrower, (a) the Borrower
and the JV Partner desire to (i) form a new limited partnership that will be
deemed to be an Unrestricted Subsidiary (the “Partnership”) to which the
Borrower will contribute or cause to be contributed 5% of the Borrower’s title
and interest in and to the Borrowing Base Properties described on Exhibit A
attached hereto (collectively, the “Specified Properties” and each, a “Specified
Property”) in exchange for a general partner interest in the Partnership and the
JV Partner will contribute or cause to be contributed cash in exchange for a
limited partner interest in the Partnership and (ii) cause the Partnership to
purchase from the Borrower the remaining 95% of the Borrower’s title and
interest in and to the Specified Properties in accordance with the term sheet
attached to the Proposal Letter, and (b) the Borrower desires to form a new
Unrestricted Subsidiary that will act as the general partner of the Partnership
and hold the Borrower’s general partner interest in the Partnership (the
“Partnership GP”), the transactions described in clauses (a) and (b) of this
paragraph, the “Sale Transaction”;
WHEREAS, Section 7.04 of the Credit Agreement prohibits the Disposition by the
Borrower or any Restricted Subsidiary of Borrowing Base Properties unless (a)
the Engineered Value (as assigned by the Administrative Agent) of all Borrowing
Base Properties Disposed of and the economic effect (as determined by the
Administrative Agent) of all Hedge Modifications entered into between Scheduled
Redeterminations does not exceed, in the aggregate for the Borrower and the
Restricted Subsidiaries taken as a whole, five percent (5%) of the Borrowing
Base most recently determined or (b) the requirements of clause (j) of Section
7.04 of the Credit Agreement are satisfied;



--------------------------------------------------------------------------------




WHEREAS, because (a) the Engineered Value of the Specified Properties exceeds
five percent (5%) of the Borrowing Base most recently determined and (b) the
requirements of clause (j) of Section 7.04 of the Credit Agreement will not have
been satisfied upon the consummation of the Sale Transaction, the Sale
Transaction is prohibited by Section 7.04 of the Credit Agreement; and
WHEREAS, the Borrower and the Guarantors have requested that (a) the Lenders
consent to the Sale Transaction and (b) the Administrative Agent and the Lenders
amend the Credit Agreement in certain respects, and the Administrative Agent and
the Lenders have agreed to do so on the terms and conditions hereinafter set
forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to the Credit Agreement. Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 4 hereof, and
in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Amended Definitions. The following definitions in Section 1.01 of the
Credit Agreement shall be and they hereby are amended in their entirety to read
as follows:
“Aggregate Commitment” means, at any time, the sum of the Commitments of all of
the Lenders at such time. As of the Seventh Amendment Effective Date, the
Aggregate Commitment is $470,000,000.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder at such time, as such commitment may be (a)
reduced from time to time pursuant to Section 2.02, (b) increased from time to
time as a result of such Lender delivering a Lender Certificate pursuant to
Section 2.03, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The amount of each
Lender’s Commitment shall be at any time the least of (i) such Lender’s Maximum
Credit Amount, (ii) such Lender’s Applicable Percentage of the Borrowing Base
then in effect or (iii) such Lender’s Applicable Percentage of $470,000,000. The
amount of each Lender’s Commitment as of the Seventh Amendment Effective Date is
set forth on Schedule 2.01.
“Obligations” means (a) all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of



--------------------------------------------------------------------------------




amounts drawn under any Letter of Credit, funding indemnification amounts, fees,
expenses, indemnification or otherwise, (b) Lender Hedging Obligations and (c)
Cash Management Obligations; provided, however, that the definition of
‘Obligations’ shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.
1.2    New Definitions. The following definitions shall be and they are hereby
added to Section 1.01 of the Credit Agreement in alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“JV Partnership GP” means CWEI Andrews Properties GP, LLC, a Delaware limited
liability company.
“Partnership Consummation Date” means the date on which the Disposition of the
Specified Properties (as such term is defined in the Seventh Amendment) is
consummated.
“Seventh Amendment” means that certain Seventh Amendment to Second Amended and
Restated Credit Agreement and Limited Consent dated as of April 5, 2013, but
effective as of the Seventh Amendment Effective Date, by and among the Borrower,
the other Guarantors, the Lenders party thereto and the Administrative Agent.



--------------------------------------------------------------------------------




“Seventh Amendment Effective Date” means the date on which all of the conditions
to the effectiveness of the Seventh Amendment have been satisfied or have
otherwise been waived by the Lenders (or at least the required percentage
thereof).
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
1.3    Amendment to Section 2.18(b). Section 2.18(b) of the Credit Agreement
shall be and it hereby is amended by adding the following to the end of such
Section:
Notwithstanding the foregoing, amounts received from any Credit Party that is
not an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder shall not be applied to any Excluded Swap
Obligation of such Credit Party.
1.4    Amendment to Section 7.06. Section 7.06 of the Credit Agreement shall be
and it hereby is amended by deleting the word “and” after clause (l) thereof,
replacing the period at the end of clause (m) thereof with the phrase “; and”
and adding a new clause (n) thereof to read as follows:
(n)    Investments in the JV Partnership GP, including equity contributions, and
loans, advances or other extensions of credit to the JV Partnership GP; provided
that the amount of such investments made pursuant to this clause (n) of
Section 7.06 does not exceed in the aggregate the sum of (i) the contribution of
Specified Properties (as defined in the Seventh Amendment) made on the
Partnership Consummation Date, and (ii) $10,000,000.
1.5    Schedule 2.01. Schedule 2.01 to the Credit Agreement shall be and it
hereby is replaced with Schedule 2.01 to this Amendment.
SECTION 2.    Redetermined Borrowing Base. Notwithstanding any provisions in the
Credit Agreement to the contrary, the Administrative Agent, the Lenders and the
Borrower hereby acknowledge and agree that the Borrowing Base is $470,000,000 as
of the Seventh Amendment Effective Date and shall remain at $470,000,000 until
the next Redetermination of the Borrowing Base. The Borrowers and the Lenders
agree that the Redetermination provided for in this Section 2 shall not be
construed or deemed to be either a Scheduled Redetermination for purposes of
Section 3.02 of the Credit Agreement or a Special Redetermination for purposes
of Section 3.03 of the Credit Agreement.
SECTION 3.    Limited Consent. Subject to the conditions described in Section 4
of this Amendment, the Lenders (or at least the required percentage thereof)
hereby consent to the Sale Transaction and the designation of each of the
Partnership and Partnership GP as Unrestricted Subsidiaries; provided that: (i)
the Disposition of the Specified Properties is consummated on the Seventh
Amendment Effective Date, (ii) on the date the Sale Transaction is consummated,
no Default shall have occurred and be continuing, (iii) the consideration
received in respect of such Disposition



--------------------------------------------------------------------------------




shall be equal to or greater than the fair market value of the Specified
Properties (as reasonably determined by the Board of Directors of the Borrower),
and (iv) at least ninety-five percent (95%) of the consideration received from
such Disposition shall be in the form of cash. By its signature below, each
Credit Party agrees that nothing herein shall be construed as a consent by the
Lenders to allow the Borrower or any Restricted Subsidiary to Dispose of any
other Borrowing Base Properties under Section 7.04 other than as expressly
permitted under the Credit Agreement, and further, that nothing herein shall be
construed as (a) a waiver or continuing waiver of the provisions of Section 7.04
or any other provision of the Credit Agreement or any other Loan Document or (b)
a waiver of any Default now existing or hereafter arising under the Credit
Agreement or any other Loan Document. The consent set forth herein is expressly
limited as follows: (a) such consent is limited solely to the Disposition of the
Specified Properties on or prior to April 24, 2013, and (b) such consent is a
limited one-time consent, and nothing contained herein shall obligate the
Lenders to grant any additional or future consent, or to grant (x) any waiver of
Section 7.04 or any other provision of the Credit Agreement or any other Loan
Document or (y) any waiver of any Default now existing or hereafter arising
under the Credit Agreement or any other Loan Document.
SECTION 4.    Conditions. The amendments to the Credit Agreement set forth in
Section 1 of this Amendment, the Redetermination of the Borrowing Base set forth
in Section 2 of this Amendment and the limited consent set forth in Section 3 of
this Amendment shall be effective on the date that all of the conditions set
forth in this Section 4 have been satisfied (such date the “Seventh Amendment
Effective Date”).
4.1    Execution and Delivery. The Borrower, each Guarantor and the Lenders
shall have executed and delivered this Amendment and any other documents
requested by the Administrative Agent prior to the date hereof, all in form and
substance satisfactory to the Administrative Agent.
4.2    Sale Transaction. The Sale Transaction shall have been consummated (or
contemporaneously with this Amendment becoming effective, will be consummated)
on the terms described in the Proposal Letter and the term sheet attached
thereto on or before April 24, 2013.
4.3    Fees and Expenses. The Borrower shall have paid (or contemporaneously
with this Amendment becoming effective, will pay) to the Administrative Agent,
for the benefit of the Lenders, the amounts separately agreed upon among the
Borrower, the Lead Arranger and the Administrative Agent and all reasonable
invoiced fees and expenses required to be paid on or before the effectiveness of
this Amendment.
4.4    No Default. No Default shall have occurred and be continuing.
4.5    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request prior to the date hereof, and all such documents shall be in form and
substance satisfactory to the Administrative Agent.
SECTION 5.    Representations and Warranties of the Borrower. To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:



--------------------------------------------------------------------------------




5.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower or any
Guarantor contained in the Credit Agreement or in any of the other Loan
Documents is true and correct in all material respects on the date hereof
(except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date).
5.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower and each Guarantor (to the extent a party hereto or
thereto) of this Amendment and all documents, instruments and agreements
contemplated herein are within the Borrower’s or such Guarantor’s corporate or
other organizational powers, have been duly authorized by necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon the Borrower or any Guarantor or
result in the creation or imposition of any Lien upon any of the assets of the
Borrower or any Guarantor except as otherwise permitted in the Credit Agreement.
5.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower and each Guarantor enforceable in accordance with its
terms, except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.
SECTION 6.    Miscellaneous.
6.1    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the other Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. Each Credit Party
hereby agrees that the amendments and modifications herein contained shall not
impair its liabilities, duties and obligations under the Credit Agreement and
the other Loan Documents to which it is a party or the Liens granted by it
securing the payment and performance thereof. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, the Issuing Bank or the Administrative Agent
under any of the Loan Documents, nor, except as expressly provided herein,
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.  This Amendment
is a Loan Document, and all provisions in the Credit Agreement pertaining to
Loan Documents apply hereto.
6.2    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
6.3    Legal Expenses. The Borrower hereby agrees to pay all reasonable fees and
expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in



--------------------------------------------------------------------------------




connection with the preparation, negotiation and execution of this Amendment and
all related documents.
6.4    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. However, this Amendment shall bind no party until the Borrower, the
Guarantors, the Lenders (or at least the requisite percentage thereof), and the
Administrative Agent have executed a counterpart. Delivery of photocopies of the
signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.
6.5    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.6    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
6.7    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
[Remainder of Page Intentionally Blank. Signature Pages Follow.]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
   
BORROWER:
CLAYTON WILLIAMS ENERGY, INC. 
a Delaware corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 
GUARANTORS: 
 
SOUTHWEST ROYALTIES, INC. 
a Delaware corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 


WARRIOR GAS CO. 
a Texas corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 
CWEI ACQUISITIONS, INC. 
a Delaware corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 
ROMERE PASS ACQUISITION L.L.C. 
a Delaware limited liability company
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 
CWEI ROMERE PASS ACQUISITION CORP. 
a Delaware corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 
BLUE HEEL COMPANY 
a Delaware corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 


Seventh Amendment to Second Amended and Restated Credit Agreement – Signature
Page
65856676

--------------------------------------------------------------------------------




 
TEX-HAL PARTNERS, INC. 
a Delaware corporation
By: /S/ MICHAEL L. POLLARD
Michael L. Pollard, Senior Vice President
 
 
DESTA DRILLING GP, LLC 
a Texas limited liability company 

  
By: /S/ MICHAEL L. POLLARD 
Michael L. Pollard, Senior Vice President
 
 
DESTA DRILLING, L.P. 
a Texas limited partnership 

By: Desta Drilling GP, LLC, its general partner 


By: /S/ MICHAEL L. POLLARD 
Michael L. Pollard, Senior Vice President


 
 
WEST COAST ENERGY PROPERTIES GP, LLC 
a Texas limited liability company 


By: /S/ MICHAEL L. POLLARD 
Michael L. Pollard, Senior Vice President
 
CLAJON INDUSTRIAL GAS, INC. 
a Texas corporation 


By /S/ MICHAEL L. POLLARD 
Michael L. Pollard, Senior Vice President
 
 
CLAYTON WILLIAMS PIPELINE CORPORATION 
a Delaware corporation 


By: /S/ MICHAEL L. POLLARD 
Michael L. Pollard, Senior Vice President
 
SWR VPP, LLC 
a Texas limited liability company 

By: Southwest Royalties, Inc., its sole member 


By: /S/ MICHAEL L. POLLARD 
Michael L. Pollard, Senior Vice President




Seventh Amendment to Second Amended and Restated Credit Agreement – Signature
Page
65856676


--------------------------------------------------------------------------------










 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Lender






By: /S/ DAVID MORRIS
Name: David Morris
Title: Authorized Officer









--------------------------------------------------------------------------------






 
BANK OF SCOTLAND plc,
as the Departing Lender




By: /S/ STEPHEN GIAROLOU
Name: Stephen Giarolou
Title: Assistant Vice President







--------------------------------------------------------------------------------






 
UNION BANK, N.A.,
as Co-Documentation Agent and a Lender




By: /S/ ALISON WHITE
Name: Alison White
Title: Vice President







--------------------------------------------------------------------------------






 
WELLS FARGO BANK, N.A.
as Co-Documentation Agent and a Lender




By: /S/ EDWARD PAK
Name: Edward Pak
Title: Director







--------------------------------------------------------------------------------






 
NATIXIS (formerly Natexis Banques Populaires),
as a Lender




By: /S/ LOUIS P. LAVILLE
Name: Louis P. Laville
Title: Managing Director




By: /S/ TIMOTHY L. POLVADO
Name: Timothy L. Polvado
Title: Senior Managing Director



    




--------------------------------------------------------------------------------






 
COMPASS BANK,
 as a Lender




By: /S/ KATHLEEN J. BOWEN
Name: Kathleen J. Bowen
Title: Senior Vice President







--------------------------------------------------------------------------------






 
FROST BANK,
as a Lender




By: /S/ ALEX ZERNKOSKI
Name: Alex Zernkoski
Title: Vice President







--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /S/ CHULLEY BOGLE
Name: Chulley Bogle
Title: Vice President









--------------------------------------------------------------------------------






 
UBS LOAN FINANCE LLC,
as a Lender




By: /S/ IRJA R. OTSA
Name: Irja R. Otsa
Title: Associate Director




By: /S/ DAVID URBAN
Name: David Urban
Title: Associate Director







--------------------------------------------------------------------------------






 
THE ROYAL BANK OF SCOTLAND plc,
as a Lender




By: /S/ SANJAY REMOND
Name: Sanjay Remond
Title: Authorised Signatory









--------------------------------------------------------------------------------






 
FIFTH THIRD BANK,
as a Lender




By: /S/ RICHARD C. BUTLER
Name: Richard C. Butler
Title: Senior Vice President







--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /S/ TARA R. MCLEAN
Name: Tara R. McLean
Title: Vice President







--------------------------------------------------------------------------------






 
WHITNEY BANK,
as a Lender




By: /S/ DONOVAN C. BROUSSARD
Name: Donovan C. Broussard
Title: Senior Vice President









--------------------------------------------------------------------------------




SCHEDULE 2.01


APPLICABLE PERCENTAGES AND COMMITMENTS




Lender


Title
Applicable Percentage
Commitment as of the Seventh Amendment Effective Date
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
Administrative Agent
19.365079360
%


$91,015,873.00




$113,285,714.26


Union Bank, N.A.
Co-Documentation Agent
11.037851010
%


$51,877,899.74




$64,571,428.41


Wells Fargo Bank, N.A.
Co-Documentation Agent
11.037851010
%


$51,877,899.74




$64,571,428.41


The Royal Bank of Scotland plc
 
8.278388310
%


$38,908,425.04




$48,428,571.59


Compass Bank
 
8.278388310
%


$38,908,425.04




$48,428,571.59


Frost Bank
 
8.278388310
%


$38,908,425.04




$48,428,571.59


Natixis
 
6.898656860
%


$32,423,687.23




$40,357,142.62


KeyBank National Association
 
6.898656860
%


$32,423,687.23




$40,357,142.62


UBS Loan Finance LLC
 
5.518925600
%


$25,938,950.32




$32,285,714.76


Fifth Third Bank
 
4.802604800
%


$22,572,242.54




$28,095,238.05


U.S. Bank National Association
 
4.802604800
%


$22,572,242.54




$28,095,238.05


Whitney Bank
 
4.802604800
%


$22,572,242.54




$28,095,238.05


TOTAL:
 
100.000000000
%


$470,000,000.00




$585,000,000.00






65856676.4    SCHEDULE 2.01

--------------------------------------------------------------------------------




EXHIBIT A


SPECIFIED PROPERTIES


[see attached]

65856676.4    EXHIBIT A

--------------------------------------------------------------------------------




 
 
 
 
 
All of Borrowers right, title and interest in the wells and lands described
below, including any hereafter drilled wells on such lands.
 
 
 
 
 
 
 
 
 
 
 
API
Unit Name
Section
Block
Survey
Abstract
003-41208
Allbritton #1
28
3
PSL/Murphy, M
1,470
003-41577
Allbritton #2
28
3
PSL/Murphy, M
1,470
003-41578
Allbritton #3
28
3
PSL/Murphy, M
1,468
003-41604
Allbritton #4
28
3
PSL/Murphy, M
1,470
003-42069
Allbritton B #1
28
3
PSL/Murphy, M
1,470
003-42068
Allbritton B #2
28
3
PSL/Murphy, M
1,470
003-41347
Andrews Fee 22 #1
22
3
PSL/Dunn, Mrs A E
2,288
003-44087
Andrews Fee 22 #3
22
3
PSL/Dunn, Mrs A E
2,288
003-41250
Andrews University 10 #1
10
5
ULS
114U
003-41657
Andrews University 10 #5
10
5
ULS
114U
003-41684
Andrews University 15 #3
15
5
ULS
119U
003-40511
Andrews University 16 #1
16
5
ULS
120U
003-41247
Andrews University 16 #2
16
5
ULS
120U
003-41248
Andrews University 16 #3
16
5
ULS
120U
003-41249
Andrews University 16 #4
16
5
ULS
 
003-41272
Andrews University 16B #1
16
5
ULS
120U
003-41273
Andrews University 16B #2
16
5
ULS
120
003-41274
Andrews University 16B #3
16
5
ULS
120U
003-41275
Andrews University 16B #4
16
5
ULS
120U
003-41880
Andrews University 16B #5
16
5
ULS
120U
003-41863
Andrews University 16B #6
16
5
ULS
120U
003-41881
Andrews University 16B #7
16
5
ULS
120U
003-41882
Andrews University 16B #8
16
5
ULS
120U
003-41179
Andrews University 17 #1
17
5
ULS
 
003-41180
Andrews University 17 #2
17
5
ULS
 
003-41181
Andrews University 17 #3
17
5
ULS
121U
003-41182
Andrews University 17 #4
17
5
ULS
121U
003-40497
Andrews University 20 #1
20
5
ULS
124U
003-41043
Andrews University 20 #2
20
5
ULS
124U
003-41042
Andrews University 20 #3
20
5
ULS
124U
003-41041
Andrews University 20 #4
20
5
ULS
124U
003-41883
Andrews University 20 #5
20
5
ULS
124U
003-41884
Andrews University 20 #6
20
5
ULS
124U
003-41547
Andrews University 20 #7
20
5
ULS
124U
003-41885
Andrews University 20 #8
20
5
ULS
124U
003-39632
Andrews University 21 #1
21
5
ULS
125U
003-41034
Andrews University 21 #2
21
5
ULS
125U
003-41035
Andrews University 21 #3
21
5
ULS
125U
003-41036
Andrews University 21 #4
21
5
ULS
125U
003-41037
Andrews University 21 #5
21
5
ULS
125U
003-41124
Andrews University 21 #6
21
5
ULS
125U
003-41903
Andrews University 21 #7
21
5
ULS
125U
003-41546
Andrews University 21 #8
21
5
ULS
125U


65856676.4    EXHIBIT A

--------------------------------------------------------------------------------




003-41710
Andrews University 21 #9
21
5
ULS
125U
003-41708
Andrews University 21 #10
21
5
ULS
125U
003-42554
Andrews University 21 #11
21
5
ULS
125U
003-41705
Andrews University 21 #12
21
5
ULS
125U
003-42610
Andrews University 25-5 #1
25
5
ULS
129U
003-42611
Andrews University 25-5 #2
25
5
ULS
129U
003-42450
Andrews University 26-4 #1
26
4
ULS
88U
003-43236
Andrews University 26-4 #2
26
4
ULS
88U
003-43253
Andrews University 26-4 #3
26
4
ULS
88U
003-43254
Andrews University 26-4 #4
26
4
ULS
88U
003-40423
Andrews University 28 #1
28
5
ULS
 
003-41129
Andrews University 28 #2
28
5
ULS
 
003-41130
Andrews University 28 #3
28
5
ULS
132U
003-41264
Andrews University 28 #4
28
5
ULS
132U
003-41265
Andrews University 28 #5
28
5
ULS
132U
003-41266
Andrews University 28 #6
28
5
ULS
132U
003-41267
Andrews University 28 #7
28
5
ULS
132U
003-41268
Andrews University 28 #8
28
5
ULS
132U
003-42434
Andrews University 28 #9
28
5
ULS
132U
003-42435
Andrews University 28 #10
28
5
ULS
132U
003-41887
Andrews University 28 #11
28
5
ULS
132U
003-41888
Andrews University 28 #12
28
5
ULS
132U
003-41889
Andrews University 28 #13
28
5
ULS
132U
003-41890
Andrews University 28 #14
28
5
ULS
132U
003-42445
Andrews University 28 #15
28
5
ULS
132U
003-42446
Andrews University 28 #16
28
5
ULS
132U
003-40512
Andrews University 29 #1
29
5
ULS
133U
003-41038
Andrews University 29 #2
29
5
ULS
133U
003-41039
Andrews University 29 #3
29
5
ULS
133U
003-41040
Andrews University 29 #4
29
5
ULS
133U
003-41269
Andrews University 29 #5
29
5
ULS
133U
003-41270
Andrews University 29 #6
29
5
ULS
133U
003-41271
Andrews University 29 #7
29
5
ULS
133U
003-41276
Andrews University 29 #8
29
5
ULS
133U
003-41685
Andrews University 31 #1
31
5
ULS
135U
003-44089
Andrews University 31 #2
31
5
ULS
135U
003-42475
Andrews University 31-4 #1
31
4
ULS
93U
003-40513
Andrews University 32 #1
32
5
ULS
136U
003-41399
Andrews University 32 #2
32
5
ULS
136U
003-41400
Andrews University 32 #3
32
5
ULS
136U
003-41401
Andrews University 32 #4
32
5
ULS
136U
003-41815
Andrews University 32 #5R
32
5
ULS
136U
003-41403
Andrews University 32 #6
32
5
ULS
136U
003-41404
Andrews University 32 #7
32
5
ULS
136U
003-41405
Andrews University 32 #8
32
5
ULS
136U
003-39650
Andrews University 33 #1
33
5
ULS
137U
003-40514
Andrews University 33 #2
33
5
ULS
137U
003-41412
Andrews University 33 #3
33
5
ULS
137U
003-41413
Andrews University 33 #4
33
5
ULS
137U
003-41414
Andrews University 33 #5
33
5
ULS
137U
003-41415
Andrews University 33 #6
33
5
ULS
137U
003-41416
Andrews University 33 #7
33
5
ULS
137U
003-41417
Andrews University 33 #8
33
5
ULS
137U


65856676.4    EXHIBIT A

--------------------------------------------------------------------------------




003-41891
Andrews University 33 #9
33
5
ULS
137U
003-41893
Andrews University 33 #10
33
5
ULS
137U
003-41894
Andrews University 33 #11
33
5
ULS
137U
003-41895
Andrews University 33 #12
33
5
ULS
137U
003-44002
Andrews University 33 #13R
33
5
ULS
137U
003-43591
Andrews University 33 #14R
33
5
ULS
137U
003-43221
Andrews University 33 #16
33
5
ULS
137U
003-41686
Andrews University 36 #1
36
4
ULS
98U
003-41251
Andrews University 37 #1
37
4
ULS
99U
003-41627
Andrews University 37 #4
37
4
ULS
99U
003-43952
Andrews University 37 #9
37
4
ULS
99U
003-42622
Andrews University 41-32 #1
32
4
ULS
94U
003-42625
Andrews University 41-32 #4
32
4
ULS
94U
003-45114
Andrews University 41-32 #5
41
4
ULS
103U
003-45113
Andrews University 41-32 #7
41
4
ULS
103U
003-42629
Andrews University 41-32 #8
41
4
ULS
103U
003-42346
Andrews University 42 #1
42
4
ULS
104U
003-42347
Andrews University 42 #2
42
4
ULS
104U
003-42348
Andrews University 42 #3
42
4
ULS
104U
003-41503
Covington 33 #1
33
3
PSL/Murphy, M
1,469
003-42566
Covington 33 #2
33
3
PSL/Murphy, M
1,469
003-42621
Covington 33 #3
33
3
PSL/Murphy, M
1,469
003-42567
Covington 33 #4
33
3
PSL/Murphy, M
1,469
003-42723
Covington 33B #1
33
3
PSL/Murphy, M
1,469
003-42067
Covington 33B #2
33
3
PSL/Murphy, M
1,469
003-41501
Foreman 29-32 #1
29
3
PSL/McCarley, A J & R
2,341
003-42642
Foreman 29-32 #2
29
3
PSL/McCarley, A J & R
2,341
003-42444
Foreman 29-32 #3
32
3
PSL/McCarley, W D
2,007
003-42640
Foreman 29-32 #4
32
3
PSL/McCarley, W D
2,007
003-42354
Galloway #1
30
3
PSL/McCarley, W D
2,359
003-42355
Galloway #2
30
3
PSL/McCarley, W D
2,359
003-43238
Galloway #3
5
A19
PSL/Ross, N P
1,666
003-42719
Killian #1
25
3
PSL/Roberts, J W
2,125
003-42110
Kolb 31-5 #1
31
3
PSL/McCarley, W D
2,006
003-44864
Kolb 31-5 #2
31
3
PSL/McCarley, W D
2,006
003-41500
Kolb 31-5 #3
31
3
PSL/McCarley, W D
2,006
003-42112
Kolb 31-5 #4
31
3
PSL/McCarley, W D
2,006
003-42113
Kolb 31-5 #5
31
3
PSL/McCarley, W D
2,006
003-42114
Kolb 31-5 #6
31
3
PSL/McCarley, W D
2,006
003-42108
Kolb 31-5 #7
31
3
PSL/McCarley, W D
2,006
003-44887
Kolb 31-5 #8
31
3
PSL/McCarley, W D
2,006
003-43509
Kolb B #1
5
A19
PSL/McCarley, W D
2,006
003-44334
Kolb B #2
5
A19
PSL/McCarley, W D
2,006
003-42350
Mitchell #1
30
3
PSL/Ross, N P
1,666
003-42349
Mitchell #2
30
3
PSL/Ross, N P
1,666
003-45223
Mitchell B #1
30
3
PSL/McCarley, W D
2,005
003-45224
Mitchell B #2
30
3
PSL/McCarley, W D
2,005
003-41456
Orson 27 #1
27
3
PSL/McCarley, W D
2,005
003-42166
Orson 27 #2
27
3
PSL/McCarley, W D
2,005
003-43240
Orson 27 #3
27
3
PSL/Murphy, Mrs L
1,467
003-45230
Partain #1
30
3
PSL/Murphy, Mrs L
1,467
003-42084
Samson University 13 #5
13
4
ULS
75U
003-42003
Samson University 14 #1
14
4
ULS
76U


65856676.4    EXHIBIT A

--------------------------------------------------------------------------------




003-42351
Samson University 14 #2
14
4
ULS
76U
003-42353
Samson University 14 #3
14
4
ULS
76U
003-42352
Samson University 14 #4
14
4
ULS
76U
003-42004
Samson University 15 #1
15
3
ULS
62U
003-43990
Samson University 15 #2
15
3
ULS
62U
003-43991
Samson University 15 #3
15
3
ULS
62U
003-43992
Samson University 15 #4
15
3
ULS
62U
003-42005
Samson University 16 #1
16
4
ULS
78U
003-42006
Samson University 18 #1
18
8
ULS
236U
003-44389
Samson University 18 #3
18
8
ULS
236U
003-42083
Samson University 23 #1
23
4
ULS
85U
003-42087
Samson University 24 #1
24
4
ULS
86U
003-42212
Samson University 25 #1
25
4
ULS
87U
003-42213
Samson University 25 #2
25
4
ULS
87U
003-42188
Samson University 5 #3
5
3
ULS
52U
003-42190
Samson University 5 #4
5
3
ULS
52U
003-42191
Samson University 5 #5
5
3
ULS
52U
003-42192
Samson University 5 #6
5
3
ULS
52U
003-42085
Samson University 6 #1
6
3
ULS
53U
003-42199
Samson University 6 #3
6
3
ULS
53U
003-42200
Samson University 6 #4
6
3
ULS
53U
003-42201
Samson University 6 #5
6
3
ULS
53U
003-42202
Samson University 6 #6
6
3
ULS
53U
003-42204
Samson University 6 #8
6
3
ULS
53U
003-42167
Samson University 7 #2
7
3
ULS
54U
003-42168
Samson University 7 #3
7
3
ULS
54U
003-42205
Samson University 7 #4
7
3
ULS
54U
003-42206
Samson University 7 #5
7
3
ULS
54U
003-44893
Samson University 7 #8
7
3
ULS
54U
003-41515
Samson University 8 #1
8
3
ULS
55U
003-41915
Samson University 8 #2
8
3
ULS
55U
003-41916
Samson University 8 #3
8
3
ULS
55U
003-42193
Samson University 8 #4
8
3
ULS
55U
003-42194
Samson University 8 #5
8
3
ULS
55U
003-42195
Samson University 8 #6
8
3
ULS
55U
003-42196
Samson University 8 #7
8
3
ULS
55U
003-42197
Samson University 8 #8
8
3
ULS
55U
003-41516
Samson University 9 #1
9
3
ULS
56U
003-41917
Samson University 9 #2
9
3
ULS
56U
003-41918
Samson University 9 #3
9
3
ULS
56U
003-41919
Samson University 9 #4
9
3
ULS
56U
003-41920
Samson University 9 #5
9
3
ULS
56U
003-41921
Samson University 9 #6
9
3
ULS
56U
003-42182
Samson University 9 #7
9
3
ULS
56U
003-42183
Samson University 9 #8
9
3
ULS
56U
003-42410
Strip 3 #1
3
A19
PSL/Means, J S
517
003-42967
Strip 3 #2
3
A19
PSL/Means, J S
517
003-43511
Strip 3 #3
3
A19
PSL/Means, J S
517
003-43964
Strip 3 #4
3
A19
PSL/Means, J S
517
003-39176
University 22 #1 (SWD)
22
5
ULS
126U
 
 
 
 
 
 
 
 
 
 
 
 




65856676.4    EXHIBIT A